If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


MICHIGAN HEALTH AND WELLNESS
CENTER, LLC,                                                         UNPUBLISHED
                                                                     January 20, 2022
               Petitioner-Appellant,

v                                                                    No. 356003
                                                                     Tax Tribunal
CHARTER TOWNSHIP OF ROYAL OAK,                                       LC No. 2020-004561-TT

               Respondent-Appellee.


Before: SAWYER, P.J., and SERVITTO and RICK, JJ.

PER CURIAM.

        Petitioner appeals as of right the order of the Michigan Tax Tribunal (Tribunal) dismissing
petitioner’s case on the basis of petitioner having failed to file its petition within 35 days of
respondent’s resolution levying a special tax assessment. We reverse and remand.

                                 I. FACTUAL BACKGROUND

        On October 10, 2019, respondent’s Board of Trustees passed Resolution #19-019, which
contained various special tax assessments on the township. On July 8, 2020, petitioner submitted
a Freedom of Information Act (FOIA), MCL 15.231 et seq., request to respondent, requesting
documentation regarding the special assessments passed under Resolution #19-019. Respondent
answered, indicating it did not maintain the records petitioner requested. On October 9, 2020,
petitioner filed a petition with the Michigan Tax Tribunal, requesting a declaratory judgment that
respondent failed to follow the statutory requirements by not holding a hearing on the special
assessment and confirming the special assessment. The Tribunal dismissed the case on October
21, 2020 because “[t]he petition was not filed within 35 days after the final decision, ruling, or
determination. See MCL 205.735a(6).” Petitioner moved the Tribunal for reconsideration on
November 11, 2020, arguing that the Tribunal erred in relying on MCL 205.735a(6) to dismiss the
petition, and that the correct provision was MCL 41.726(3). The Tribunal denied petitioner’s
motion for reconsideration, noting petitioner’s 2019 Winter Tax Bill was sent before December
1, 2019, and reasoned that, if that bill was petitioner’s “first notice of the special assessment, it




                                                -1-
was required to file a petition with the Tribunal within 35 days of that notice.” This appeal
followed.

                                  II. STANDARD OF REVIEW

         “Absent fraud, our review of [Tribunal] decisions is limited to determining whether the
[Tribunal] erred in applying the law or adopted a wrong legal principle.” Vanderwerp v Plainfield
Charter Twp, 278 Mich App 624, 627; 752 NW2d 479 (2008). Questions of statutory
interpretation are reviewed de novo. Mich Props, LLC v Meridian Twp, 491 Mich 518, 528; 817
NW2d 548 (2012). An agency’s interpretation of a statute may receive “respectful consideration,
but [it is] not binding on courts and cannot conflict with the plain meaning of the statute.” In re
Complaint of Rovas Against SBC Mich, 482 Mich 90, 117-118; 754 NW2d 259 (2008).

                                   III. LAW AND ANALYSIS

        Petitioner argues the Tribunal erred in dismissing its petition because MCL 41.726(3), not
MCL 205.735a(6), provides the correct limitations period for petitioner to challenge respondent’s
special assessment resolution. We agree.

        The jurisdiction of the Michigan Tax Tribunal is defined by statute. MCL 205.735a. The
primary task in construing a statute is to discern and give effect to the intent of the Legislature.
Murphy v Mich Bell Tel Co, 447 Mich 93, 98; 523 NW2d 310 (1994). If the language of the
statute is unambiguous, the statute must be enforced as written. Tryc v Mich Veterans’ Facility,
451 Mich 129, 136; 545 NW2d 642 (1996). Only where the statutory language is ambiguous may
a court properly go beyond the words of the statute to determine legislative intent. Luttrell v Dep’t
of Corrections, 421 Mich 93, 103; 365 NW2d 74 (1984). “[T]he express powers of the Tax
Tribunal are those authorized by statute, and the Tribunal has not been invested with equitable
powers.” Marie De Lamielleure Trust v Dep’t of Treasury, 305 Mich App 282, 288; 853 NW2d
708 (2014). The Tribunal is therefore without jurisdiction to consider appeals filed outside the
deadlines imposed by statute. Electronic Data Sys Corp v Twp of Flint, 253 Mich App 538, 544;
656 NW2d 215 (2002). MCL 205.735a sets out the procedural requirements applicable to the
Tribunal. Under MCL 205.735a(6), “the jurisdiction of the tribunal is invoked by a party in
interest, as petitioner, filing a written petition within 35 days after the final decision, ruling, or
determination.” However, our Supreme Court has held, “when another statute provides a different
limitations period for filing a petition with the Tax Tribunal, that statute controls and MCL 205.735
does not apply.” Briggs Tax Serv, LLC v Detroit Pub Sch, 485 Mich 69, 76; 780 NW2d 753
(2010).

        A special assessment is “an exaction to raise revenue, although it is imposed on particular
real property for a local purpose or improvement of direct benefit to that property.” Graham v
Kochville Twp, 236 Mich App 141, 151-152; 599 NW2d 793 (1999). MCL 41.726 lays out the
procedures associated with the filing and review of special assessments:

       (1) When a special assessment roll is reported by the supervisor to the township
       board, the assessment roll shall be filed in the office of the township clerk. Before
       confirming the assessment roll, the township board shall appoint a time and place



                                                 -2-
       when it will meet, review, and hear any objections to the assessment roll. The
       township board shall give notice of the hearing and the filing of the assessment roll
       as required by section 4a.

       (2) A hearing under this section may be adjourned from time to time without further
       notice. A person objecting to the assessment roll shall file the objection in writing
       with the township clerk before the close of the hearing or within such further time
       as the township board may grant. After the hearing the township board, at the same
       or at a subsequent meeting, may confirm the special assessment roll as reported to
       the township board by the supervisor or as amended or corrected by the township
       board; may refer the assessment roll back to the supervisor for revision; or may
       annul it and direct a new roll to be made.

       (3) If a special assessment roll is confirmed, the township clerk shall endorse on
       the assessment roll the date of the confirmation. After the confirmation of the
       special assessment roll, all assessments on that assessment roll shall be final and
       conclusive unless an action contesting an assessment is filed in a court of competent
       jurisdiction within 30 days after the date of confirmation. [MCL 41.726 (emphasis
       added).]

In summary, a special assessment does not become final until it is confirmed, confirmation requires
endorsement by the township clerk, and any challenges to the special assessment must be brought
within 30 days of confirmation. Gaut v Southfield, 388 Mich 189, 195; 200 NW2d 76 (1972).

        Petitioner is correct: MCL 41.726(3), not MCL 205.735a(6), provides the appropriate
limitations period in this case. Our Supreme Court has stated, “when another statute provides a
different limitations period for filing a petition with the Tax Tribunal, that statute controls and
MCL 205.735 does not apply.” Briggs, 485 Mich at 76.1 In this case, there is another statute that
provides a different limitations period: MCL 41.726(3). Therefore, it controls over MCL
205.735a(6).

        MCL 205.735a(6), while outlining the statutory jurisdiction of the Tribunal, does not
address the specifics of filing and reviewing a special assessment. MCL 41.726, on the other hand,
lays out the procedures associated with the filing and review of special assessments. These
procedures require a township to hold a preconfirmation hearing and provide notice of that hearing.
MCL 41.726(1). They also require the township clerk to endorse the special assessment if the
special assessment is confirmed. MCL 41.726(1). Finally, they state that all assessments are final
once confirmed unless they are contested within 30 days of the confirmation. MCL 41.726(3). In
this case, respondent failed to comply with MCL 41.726. There is no evidence of a hearing on the
resolution, nor is there evidence of confirmation ever having occurred. In response to petitioner’s



1
  In Briggs, as in the present case, the Tribunal dismissed a matter because it was not filed within
the statutory timeline under MCL 205.735. Id. at 73. Our Supreme Court found that the other
relevant statute in the case, MCL 211.53a, controlled over MCL 205.735. Id. at 76.



                                                -3-
FOIA request, respondent stated simply that it did not have the records and—without providing an
explanation—referred petitioner to Oakland County. The 30-day limitations period in MCL
41.726(3) is only applicable if confirmation has already occurred, and, as noted above, there is no
evidence that confirmation occurred in this case. Indeed, the fact that both respondent and the
Tribunal did not refer to the confirmation process but instead argued that the 2019 Winter Tax Bill
was a sort of “de facto” confirmation, suggests they were aware of the fact that no confirmation
had occurred. No evidence suggests that confirmation occurred, nor does respondent even address
the question of whether it occurred. Because no confirmation occurred, the 30-day limitations
period never began, and petitioner’s action was not late.

        Respondent, echoing the reasoning of the Tribunal, argues that petitioner’s 2019 Winter
Tax Bill, which was sent to petitioner before December 1, 2019, functioned as notice of the special
assessment and began the 35-day limitations period. Respondent refers to this as “de facto
confirmation.” However, this argument is problematic because it is predicated on the assumption
that notice of the special assessment is the trigger for the 35-day limitations period. MCL
205.735a(6) includes no language to that effect, and there is no indication in Michigan caselaw
that the accrual of the limitations period is based on notice. MCL 41.726 also does not base accrual
on notice. Therefore, respondent’s reference to petitioner’s 2019 Winter Tax Bill is irrelevant.
Even if respondent were citing correctly to the language of MCL 205.735a(6), which references
35 days after “the final decision, ruling, or determination,” the complete lack of evidence regarding
if, or when, confirmation occurred makes it impossible for respondent to prove exactly when the
35-day limitations period would allegedly have started. Respondent’s argument further assumes
that notice is required for the special assessment, but MCL 41.726(1) makes clear that notice is
only required for the hearing the Township must hold regarding the special assessment, and there
is no evidence of either a hearing, or notice of a hearing, in this case. Respondent’s argument falls
short.

        Respondent appears to recast petitioner’s argument as a request for the Tribunal to exercise
equitable powers to waive the statutory filing deadline. Respondent cites caselaw stating that “the
express powers of the Tax Tribunal are those authorized by statute, and the Tribunal has not been
invested with equitable powers.” Marie De Lamielleure Trust, 305 Mich App at 288. However,
complying with the requirements of MCL 41.726 for reviewing a special assessment does not
constitute using equitable powers to waive the statutory filing deadline. In addition, as noted
above, our Supreme Court has stated that, “when another statute provides a different limitations
period for filing a petition with the Tax Tribunal, that statute controls and MCL 205.735 does not
apply.” Briggs, 485 Mich at 76. If anything, respondent is the one attempting to use equitable
powers to claim—without any support for its position—that a tax bill effectively operates as a de
facto confirmation of a special assessment. Respondent’s equitable powers argument is
unavailing.

        For these reasons, the Tribunal erred in dismissing petitioner’s case because it failed to
comply with the requirements of MCL 41.726. In particular, because there is no evidence the
special assessment was ever confirmed, the 30-day limitations period never began and petitioner’s
action was not untimely.




                                                -4-
                                    IV. CONCLUSION

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction. Petitioner may tax costs.



                                                         /s/ David H. Sawyer
                                                         /s/ Deborah A. Servitto
                                                         /s/ Michelle M. Rick




                                             -5-